Citation Nr: 1429142	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to July 2007, including service in Southwest Asia. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A December 2009 VA medical opinion ruled out sleep apnea on the basis of a June 2007 VA sleep study, which is not part of the claim file and not available via VBMS or Virtual VA.  Upon remand, this sleep study must be added to the claim file.

Private sleep studies show sleep apnea in March 2010 and May 2010.  These studies coupled with the Veteran's complaints of sleep apnea in and since service suggest that his current sleep apnea may have had its onset during service.  However, the evidence of record is insufficient to decide the claim.  Re-examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the June 2007 VA sleep study.

If this study is unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA sleep study by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to confirm whether the Veteran suffers from sleep apnea.

If sleep apnea is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to his active service.  

The examiner must discuss (i) private sleep studies that diagnosed sleep apnea in March 2010 and May 2010 and (ii) medical records, in and since service, showing that the Veteran and his girlfriend reported that he gasps for air while sleeping, snores, and has excessive daytime fatigue.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



